Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Terminal Disclaimer has been approved and entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to data protection in a memory system.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…a parity memory component associated with a data memory component enabled to store a plurality of parity bits including a set of group parity bits for each group of memory words of a plurality of groups of memory words in the data memory component; 
and 
a parity management component coupled to the parity memory component and enabled to receive an address of a memory word in the data memory component and a data read from or written to the memory word during signal processing, 
wherein the parity management component configured to update group parity bits in the plurality of parity bits stored in the parity memory component corresponding to the address of the memory word based on the data by performing an XOR operation between a value read from or written to the memory word and the group parity bits.”
The prior arts of record (Godard et al US Publication 2009/0210774 as an example of such prior arts} teach the use of group parity elements to detect and correct memory errors by sharing parity bits, however the prior arts of record fail to teach the claimed specifics of:
“a parity management component coupled to the parity memory component and enabled to receive an address of a memory word in the data memory component and a data read from or written to the memory word during signal processing, 
wherein the parity management component configured to update group parity bits in the plurality of parity bits stored in the parity memory component corresponding to the address of the memory word based on the data by performing an XOR operation between a value read from or written to the memory word and the group parity bits.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-9, 11-17, and 19-25 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111